Title: To George Washington from Hugh Mercer, 11 September 1758
From: Mercer, Hugh
To: Washington, George



Sir,
Camp at Reas Town 11th Septr 1758

I have sent thirty Pack horses and one Waggen loaded with Flour, amounting to about Seven Thousand Wt; More would have been sent, had horses or Waggens been here.
By intelligence from Major Halket I find the General leavs Loudon to day, so that Colonel Bouquet may be expected from the Westward before the Genl arrives here; And a further suply sent your forces if their stay at CumberLd makes it necessary. I am Sir Your most obedt Servt

Hugh Mercer

